DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is in response to the applicant’s reply filed December 22, 2021.   In the applicant’s reply; claims 1, 7-8, 11, 15-16 and 20 were amended, and claims 6 and B were cancelled.  Claims 1-5, and 7-20 are pending in this application.

Response to Arguments
Applicants' amendments filed on December 22, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on OA_DATE.
Applicant’s amendments overcome the rejections of Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niculescu-Mizel et al. (US PGPub US 2019/0244337 Al), hereby referred to as “Niculescu-Mizel”, in view of Georgescu et al. (US PGPub US 2017/0116497 A1), hereby referred to as “Georgescu”, and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claim 6 is canceled by the applicants.
Claims 1-5 and 7-20 (now renumbered as 1-5 and 6-19, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach the method of Claim 1, the system of Claim 11, or the computer-program product of Claim 16, which specifically comprises the following features in combination with other recited limitations:
- A computer-implemented method, comprising: 
receiving, by one or more hardware processors, an original data; 
- and determining, by the one or more hardware processors, a classification of the original data with a trained classifier, 
- wherein the classifier is trained by labeled data, which includes at least one defect object that is represented at a plurality of different size scales, in an order of granularity, performed over multiple epochs, 
- with full images taking a longer stage of epochs than other size scales to improve stability.
These limitations and their equivalents are recited in independent claims 1, 11 and 16, making these claims allowable subject matter. Likewise claims 2-5 and 7-10 are dependent upon claim 1, claims 12-15 are dependent on claim 11, and claims 17-20 are dependent upon claim 16. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Stoecker et al. (US PGPub US 2006/0269111), hereby referred to as “Stoecker”, Niculescu-Mizel et al. (US PGPub US 2019/0244337 Al), hereby referred to as “Niculescu-Mizel”, Georgescu et al. (US PGPub US 2017/0116497 A1), hereby referred to as “Georgescu”, and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 1, nor the systems recited in claim 11 and claim 16.  Stoecker and Georgescu were used in the original set of office actions, but failed to teach granularity in the context that is applied in the instant application. An updated search was performed and Niculescu-Mizel was determined to be the most relevant reference, as it is also directed towards a method and system for image processing that crops images of a same size into different scales along with a classifier in order to reduce false alarms. However, applicant fails to teach the amended features for a “classifier is trained by labeled data, which includes at least one defect object that is represented at a plurality of different size scales, in an order of granularity, performed over multiple epochs, with full images taking a longer stage of epochs than other size scales to improve stability”. An updated search was performed and did not result in the determination of any prior art references, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI

Art Unit 2662


2662

/TAHMINA ANSARI/

December 31, 2021
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662